86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Launeil SANDERS, Plaintiff-Appellant,v.RAYTHEON ENGINEERS and CONSTRUCTORS, INCORPORATED, asubsidiary of the Raytheon Company, registered agent ofRaytheon Engineers and Constructors, Incorporated,Prentice-Hall Corporation, 2019 Park Street, Columbia, SouthCarolina 29201, Defendant-Appellee.

No. 95-3011.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 28, 1996.
Launeil Sanders, Appellant Pro Se.
Paul Bernard Lindemann, Stephen Floyd Fisher, JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Greenville, South Carolina, for Appellee.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his complaint alleging age discrimination, in violation of the Age Discrimination in Employment Act, 29 U.S.C.A. §§ 621-634 (West 1985 & Supp.1995).   Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988).   The magistrate judge recommended that relief be denied and advised Appellant that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.   Despite this warning, Appellant failed to object to the magistrate judge's recommendation.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  See generally Thomas v. Arn, 474 U.S. 140 (1985).   Appellant has waived appellate review by failing to file objections after receiving proper notice.   Accordingly, we grant Appellee's motion for summary affirmance.   As we conclude that the appeal is frivolous, we also grant Appellee's motion for double costs, Fed.  R.App. P. 38, but deny the motion for attorney's fees.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED